The Hartford Senior Executive Severance Pay Plan

This document describes your benefits under The Hartford Senior Executive
Severance Pay Plan, and includes the text of the Plan and other important
information.

Rev. September 2006

1

TABLE OF CONTENTS

TEXT OF THE HARTFORD SENIOR EXECUTIVE SEVERANCE PAY PLAN

Page



1.   Purpose 3



2.   Application of Plan
.................................................................................
3

                 
3.
  Covered Employees
    3  
4.
  Severance Pay Upon Termination of Employment
    4  
5.
  Schedule of Severance Pay
    6  
6.
  Notice or Pay in Lieu of Notice
    7  
7.
  Form of Payment of Severance Pay
    7  
8.
  Employee Benefit Plan Coverage While Receiving Severance Pay
    8  
9.
  Excluded Employee Compensation Plans, Programs, Arrangements and Perquisites
    8  
10.
  Divestiture, Closure, Relocations
    9  
11.
  Disqualifying Conduct
    9  
12.
  Release
    9  
13.
  Offset
    9  
14.
  Administration of Plan
    10  
15.
  Termination or Amendment
    10  
16.
  Miscellaneous
    11  

OTHER IMPORTANT INFORMATION



1.   NOTICE 11

2

THE HARTFORD SENIOR EXECUTIVE
SEVERANCE PAY PLAN



1.   Purpose

The purpose of The Hartford Senior Executive Severance Pay Plan (the “Plan”) is
to assist in occupational transition by providing severance pay for senior
executives covered by this Plan whose employment is terminated under conditions
set forth in this Plan.



2.   Application of Plan

This Plan was effective October 1, 1997, and most recently amended in
September 2006. Any termination of employment of a Covered Employee that has an
Effective Date (as defined herein) while this Plan is in effect shall be
governed exclusively by the terms of this Plan and by no other plan, policy,
practice or arrangement, except where this Plan is expressly superseded by a Key
Executive Employment Protection Agreement with the Company, or an individual
written employment contract or other written agreement with the Company. To the
extent that this Plan is expressly superseded by any of the foregoing agreements
or contracts, no severance shall be payable hereunder, and the provisions of
this Plan will otherwise be deemed null and void and without effect.



3.   Covered Employees

You are a Covered Employee under this Plan if you are an “Employee” (as defined
below) who (1) qualifies as an “Eligible Employee” (as defined below), (2) is
paid on a salaried basis, and (3) is identified as a Tier Two executive. A
person who is on an authorized leave of absence, paid or unpaid (including
medical leave of absence), of not more than twenty-six (26) weeks who would
otherwise qualify as a Covered Employees, but for being on leave of absence,
will be considered a Covered Employees for purposes of this Plan.

For purposes of the Plan, “Employee” means any person regularly employed by
Hartford Fire Insurance Company or any of its designated subsidiaries or
affiliates (collectively, the “Company”), but shall not include any person who
performs services for the Company as an independent contractor or under any
other non-employee classification, or who is classified by the Company as, or
determined by the Company to be, an independent contractor.

3

For purposes of the Plan, “Eligible Employee” means an Employee employed by the
Company; provided, however, that except as the Board of Directors or the
Committee may otherwise provide on a basis uniformly applicable to all persons
similarly situated, Eligible Employee shall not include any “Ineligible Person,”
which means all of the following: (1) a person who is paid on an hourly basis;
or (2) a person who: (A) holds a position with the Company’s “HARTEMP” Program,
or (B) is hired to work for the Company through a temporary employment agency,
or (C) is hired to a position with the Company with notice on his or her date of
hire that the position will terminate on a certain date; or (3) a person who is
a leased employee (within the meaning of Section 414(n)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”)) of the Company or is otherwise
employed through a temporary help firm, technical help firm, staffing firm,
employee leasing firm, or professional employer organization, regardless of
whether such person is an Employee of the Company, or (4) a person who performs
services for the Company as an independent contractor or under any other
non-employee classification, or who is classified by the Company as, or
determined by the Company to be, an independent contractor, regardless of
whether such person is characterized or ultimately determined by the Internal
Revenue Service or any other Federal, State or local governmental authority or
regulatory body to be an employee of the Company or its affiliates for income or
wage tax purposes or for any other purpose.

Notwithstanding any provision in the Plan to the contrary, if any person is an
Ineligible Person or otherwise does not qualify as an Eligible Employee, or is
otherwise ineligible to participate in the Plan, and such person is later
required by a court or governmental authority or regulatory body to be
classified as a person who is eligible to participate in the Plan, such person
shall not be eligible to participate in the Plan, notwithstanding such
classification, unless and until designated as an Eligible Employee by the Plan
Administrator, and if so designated, the participation of such person in the
Plan shall be prospective only.



4.   Severance Pay Upon Termination of Employment

If the Company terminates your employment and you sign a Release acceptable to
the Company, you shall be provided severance pay in accordance with the terms of
this Plan except if you:



  •   are terminated for misconduct or other disciplinary action, which by way
of example may include, but is not limited to, the following: serious violations
of Company policies, violation of the Company’s Code of Ethics and Business
Conduct or other similar policy or undertaking of the Company; or any
Company-initiated termination for cause or for actions that are immoral,
unethical, inimical to the best interests of the Company, or illegal;  



  •   refuse a Similar Position (as defined herein) offered as alternative
employment with the Company. For purposes of this Plan, “Similar Position” shall
mean a position of the same base salary rate and same opportunity for incentive
with similar duties, or having different duties which, in management’s judgment,
the employee is able to perform and which is located within a 50-mile radius of
the previous position’s location;  



  •   terminate employment with the Company prior to the date selected by the
Company as your last day of active employment (“Effective Date”);  



  •   are terminated while on a leave of absence (paid or unpaid) after 26 weeks
of such leave;  



  •   are mandatorily retired on or after your Normal Retirement Date (as
defined herein) where legally permitted, or are terminated with an Effective
Date on or after your Normal Retirement Date. “Normal Retirement Date” shall
mean the first of the month which coincides with or follows the employee’s 65th
birthday;  



  •   are terminated following acceptance or refusal of employment or continued
employment with a purchaser in connection with any sale or divestiture described
in Section 10 hereof;  



  •   are eligible for greater severance payments under the terms of a Key
Executive Employment Protection Agreement with the Company, or an individual
written employment contract or other written agreement with the Company.  

If you initiate termination of employment for any reason including resigning,
retiring or failing to return to work immediately following the expiration of
any leave of absence, no severance pay will be provided under this Plan.

No severance pay will be provided under this Plan upon any termination of
employment as a result of your death, or as a result of your Disability as
defined in The Hartford Investment and Savings Plan, as may be amended from time
to time (the “Savings Plan”).

4

5. Schedule of Severance Pay

Covered Employees will be provided severance pay in accordance with the
following Schedule of Severance Pay which sets forth the months of Base Pay
which are provided to a Covered Employee based upon the Covered Employee’s Years
of Service as of the Effective Date.

                  Years of Service   Months of Base Pay
Less than 4
    . . . . . .       12  
4
    . . . . . .       13  
5
    . . . . . .       14  
6
    . . . . . .       15  
7
    . . . . . .       16  
8
    . . . . . .       17  
9
    . . . . . .       18  
10
    . . . . . .       19  
11
    . . . . . .       20  
12
    . . . . . .       21  
13
    . . . . . .       22  
14
    . . . . . .       23  
15
  or more . . . . . .
    24  

The severance payment provided will be subject to applicable federal, state and
local taxes, which will be withheld from such payment where required by
applicable law as determined in the sole discretion of the Plan Administrator.

“Base Pay” shall mean your annual base salary at the Effective Date divided by
twelve (12) months.

“Years of Service” shall mean the total number of completed years of employment
measured from your Company service date to your Effective Date, rounded to the
nearest whole year. Your Company service date is the date used to determine your
eligibility for vesting under the applicable Company retirement plan in effect
on the Effective Date.

Notwithstanding the above Schedule of Severance Pay, in no event (i) shall
months of Base Pay provided to you exceed the number of months remaining between
the Effective Date and your Normal Retirement Date, or (ii) shall severance pay
exceed the equivalent of twice your total annual compensation during the year
immediately preceding the Effective Date.

5



6.   Notice or Pay in Lieu of Notice

Except as provided in this Plan or under a Key Executive Employment Protection
Agreement with the Company, or an individual written employment contract or
other written agreement with the Company, you shall not be entitled to any
notice of termination or pay in lieu thereof. At the sole discretion of the Plan
Administrator or designee, notice may be provided.



7.   Form of Payment of Severance Pay

Severance pay shall be paid in periodic payments according to the regular
payroll schedule (“Periodic Payment”), provided that the Company reserves the
right at any time to pay the remaining severance pay in a discounted lump sum,
so long as such lump sum amount may be paid without causing the recipient to
incur any additional taxes under Section 409A of the Code.

Any discounted lump sum paid under this Plan shall be equal to the present value
of the remaining Periodic Payments of severance pay as determined by the Company
using an interest rate equal to the prime rate at Citibank in effect on the date
the Company notifies you that it is exercising its right to pay severance in the
discounted lump sum.

Periodic Payment of severance pay will commence or the discounted lump sum will
be paid on the next day following the Effective Date, except that where the
Company exercises its right to pay the discounted lump sum after the
commencement of Periodic Payments, it will be paid promptly after the Company
exercises such right. Notwithstanding the above provisions and any other
provision of the Plan, no severance payments will be made during the six month
period following the Effective Date, unless earlier payment is permitted in
accordance with guidance provided under Section 409A of the Code. Should
severance payments be delayed in accordance with the preceding sentence, the
accumulated Periodic Payments that would have been made but for the period of
the delay shall be paid in a lump sum during the 10 day period following the six
month anniversary of the Effective Date, together with interest thereon based on
prevailing short term rates for the period between the date that the Periodic
Payments would have been made but for the period of the delay and the date of
payment of the lump sum.

In the event of your death during the period you are receiving Periodic Payment
of severance pay, the amount of severance pay remaining shall be paid, subject
to applicable law, in a discounted lump sum payment to your spouse, if any, or
to such other beneficiary or beneficiaries designated by you in writing, or if
you are not married and failing such designation, to your estate.

During the time period that you are receiving Periodic Payment of severance pay,
or for which you receive severance pay by lump sum, you must continue to be
available to render reasonable assistance to the Company, consistent with the
level of your prior position with the Company, at times and locations that are
mutually acceptable. In requesting such services, the Company will take into
account any other commitments which you may have. After the Effective Date and
normal wind up of your former duties, you will not be required to perform any
regular services for the Company.

In the event you secure employment other than with the Company while receiving
severance pay, you must notify the Company. Upon such notification the Company
in its discretion may make a single discounted lump sum payment to you of all
remaining severance pay, if such lump sum payment is not anticipated to result
in your incurring additional taxes under Section 409A of the Code. Periodic
Payment of severance pay will cease if you are rehired by the Company.

In the event you retire under the applicable Company retirement plan while
receiving Periodic Payment, the Company will pay you any remaining severance pay
in a single discounted lump sum payment, subject to any delay required in order
to avoid the imposition of additional tax in accordance with Section 409A of the
Code.



8.   Employee Benefit Plan Coverage While Receiving Severance Pay

Except as otherwise provided herein, as long as you are receiving Periodic
Payment, you will continue to be eligible for participation in Company employee
benefit plans in effect as of the Effective Date, including without limitation,
any non-qualified excess or supplemental benefit plans, in accordance with the
applicable provisions of such plans. You will not be eligible to participate in
any Company salary continuation, short-term or long-term disability plans, the
Company business travel accident plan or any new employee benefit plan or any
improvement to any existing employee benefit plan adopted by the Company after
the Effective Date. Notwithstanding the above, if your employment is terminated
after June 30, 2009, you will not be able to accrue any additional service or
benefits in any defined benefit pension plan of the Company, including any
non-qualified excess or supplemental defined benefit pension plan, or receive
credit for age, service or earnings thereunder, while receiving severance pay
(this provision is adopted effective with the September 2006 restatement of the
Plan, such that this provision shall be applicable with respect to individuals
whose employment is terminated after June 30, 2009 with a right to receive
severance benefits under the Plan).

If a lump sum payment of severance pay is made, eligibility to participate in
all Company employee benefit plans ends.

Deductions for continuing group life and medical/dental/health insurance and
participation in the Savings Plan remain available while receiving Periodic
Payment of the severance pay, subject to the maximum time periods as specified
by the terms of the respective plans in effect as of the Effective Date, and any
restrictions on participation provided by applicable law.

9. Excluded Employee Compensation Plans, Programs, Arrangements and Perquisites

During the period you are receiving Periodic Payment of severance pay, you will
not be eligible to accrue any paid time off or participate in any (i) bonus
program; (ii) special termination programs; (iii) tax or financial advisory
services; (iv) new awards under any long-term incentive compensation plan or
program of the Company; (v) new or revised executive compensation programs that
may be introduced after the Effective Date; or (vi) any other executive
compensation program, plan, arrangement, practice, policy or perquisites unless
specifically authorized by the Company in writing. The period during which you
are receiving Periodic Payment of severance pay shall be counted as service for
purposes of any Company long-term incentive compensation awards outstanding as
of the Effective Date to the extent, if any, determined by the administrators of
the applicable long-term incentive compensation plans. Notwithstanding the
preceding sentence, during such period you will continue to be eligible to vest
in any outstanding unvested deferred restricted stock units (bonus swap), as
well as any outstanding unvested stock option awards except (a) any options
awarded to you on December 17, 1997 or July 19, 2000, and (b) any other options
that are designated under the terms of the award of such options as ineligible
for continued crediting of service during Periodic Payment of severance pay.
Also during such period, you will continue to be eligible to exercise any
outstanding vested stock option awards, except to the extent that (I) such
options first expire under the applicable plan or program, or (II) such options
are designated under the terms of the award of such options as ineligible for
continued exercise during Periodic Payment of severance pay.



10.   Divestiture. Closure, Relocations

If the Company or a subsidiary or affiliate or division of the Company or a
portion thereof, at which you are employed, is sold or divested, and if (i) you
accept employment or continued employment with the purchaser, or (ii) refuse
employment or continued employment with the purchaser on terms and conditions
substantially comparable to those in effect immediately preceding the sale or
divestiture, you shall not be provided severance pay hereunder or any related
benefits described in Section 8 or Section 9 of this Plan. The provisions of
this Section 10 apply to all sales and divestitures (whether accomplished as
sales of assets, sales of corporate entities or any other method), other than
any sale or divestiture that qualifies as a Change of Control under The Hartford
2005 Incentive Stock Plan (as it may be amended from time to time).



11.   Disqualifying Conduct

If, during the period you are receiving Periodic Payment of severance pay, you
(i) conduct yourself in a manner which is inimical to the best interests of the
Company, or which adversely affects those interests; (ii) make statements,
either oral or written, which are false or misleading or which disparage the
Company; (iii) fail to comply with any Company Covenant Against Disclosure and
Assignment of Rights to Intellectual Property or other similar policy or
undertaking of the Company; (iv) without the Company’s prior consent, induce any
employees of the Company to leave their Company employment; or (v) fail to
comply with applicable provisions of the Code of Ethics and Business Conduct or
other similar policy or undertaking of the Company, or any other applicable
corporate policy of the Company, then the Company will have no further
obligation to provide severance pay.



12.   Release

No severance pay will be provided under this Plan unless you execute and deliver
to the Company a Release, satisfactory to the Company, in which you discharge
and release the Company, its affiliates and the Company’s directors, officers,
employees and employee benefit plans from all claims (other than for benefits to
which you are entitled under any Company employee benefit plan) arising out of
your employment or termination of employment.



13.   Offset

Any severance pay provided to you under this Plan shall be offset by reducing
such amount by any severance pay, termination pay or similar pay or allowance
which you receive or are entitled to receive (i) under any other Company plan,
policy, practice, program or arrangement; (ii) pursuant to any Key Executive
Employment Protection Agreement with the Company, or any individual written
employment agreement or other written agreement with the Company; or (iii) by
virtue of any law, custom or practice excluding, however, any unemployment
compensation which you may receive as a state unemployment award.

Any severance pay provided to you under this Plan shall also be offset by
reducing such severance pay by any severance pay, termination pay or similar pay
or allowance you received as a result of any prior termination of employment
with the Company.

Any severance pay and any notice pay provided to you under this Plan shall be
offset by reducing such severance pay and notice pay by any payments made to you
by the Company pursuant to the Worker Adjustment and Retraining Notification Act
(“WARN”) and any similar federal, state or local law.

Any severance pay provided to you under this Plan shall be offset by reducing
such severance pay by any payment made to you under any Company or statutory
disability plan, policy, practice, program or arrangement where any such payment
is made for any period of time after the Effective Date.



14.   Administration of Plan

Responsibility for administration of this Plan rests with the Company’s
Executive Vice President, Human Resources (or other individual with similar
responsibilities) or his designee (“Plan Administrator”).

The Plan Administrator shall have the exclusive right to interpret this Plan,
adopt any rules and regulations for carrying out this Plan as may be appropriate
and decide any and all matters arising under this Plan, including, but not
limited to, the right to determine appeals. Subject to applicable federal and
state law, all interpretations and decisions by the Plan Administrator shall be
final, conclusive and binding on all parties affected thereby.



15.   Termination or Amendment

The Plan Administrator shall have the power to make amendments to the Plan that
do not involve a material cost to the Company or are required by applicable law.
Any other amendments to the Plan shall be made by the Board of Directors of
Hartford Fire Insurance Company. The Company, through its Board of Directors,
reserves the right, in its sole discretion, to terminate, suspend, amend or
modify this Plan (“Plan Change”) in whole or in part at any time without prior
notice except that no such Plan Change, and no Plan amendment made by the Plan
Administrator, may reduce or adversely affect severance pay for any employee
whose employment terminates within two years of the effective date of such Plan
Change or amendment, provided that such Executive was a Covered Employee under
this Plan on the date of such Plan Change or amendment. Notwithstanding the
preceding sentence, the Plan Administrator or the Board of Directors may
unilaterally amend this Plan at any time as may be necessary, in its reasonable
judgment, to comply with law or to avoid payments to executives under the Plan
being subject to an additional tax under Section 409A of the Code. This Plan is
intended to comply with Section 409A of the Code, and no action taken by the
Company shall be construed in a manner that would result in the imposition of an
additional tax on executives under Section 409A of the Code. Notwithstanding
anything in this Plan to the contrary, the Plan shall not be amended, modified,
suspended or terminated during the period in which a Change of Control (as
defined in The Hartford 2005 Incentive Stock Plan, as it may be amended from
time to time) is threatened. For purposes of the preceding sentence, a Change of
Control shall be deemed to be threatened for the period beginning on the date of
any Potential Change of Control (as defined in The Hartford 2005 Incentive Stock
Plan, as it may be amended from time to time), and ending upon the earlier of:
(i) the second anniversary of the date of such Potential Change of Control,
(ii) the date a Change of Control occurs, or (iii) the date the Board of
Directors of The Hartford Financial Services Group, Inc. or the appropriate
committee thereof determines in good faith that a Change of Control is no longer
threatened.



16.   Miscellaneous



  •   In cases where severance pay is provided under this Plan, pay in lieu of
any unused paid time off entitlement will be paid to you in a single lump sum
payment within 30 days of the Effective Date, subject to any delay required in
order to avoid the imposition of additional tax in accordance with Section 409A
of the Code. Such lump sum payment will not have the effect of extending your
Company service for any purpose.



  •   Benefits under this Plan are paid for entirely by the Company from its
general assets.



  •   The section headings contained in this Plan are included solely for
convenience of reference and shall not in any way affect the meaning of any
provision of this Plan.

OTHER IMPORTANT INFORMATION

NOTICE

This Plan is not a contract of employment. It does not guarantee your employment
for any specified period and does not limit the right of the Company to
terminate your employment at any time for any reason. Employment with the
Company is terminable at will.

Any employee who is not obligated to continue his/her employment under a formal
written employment agreement with the Company retains the right to terminate
their employment at any time, with or without notice, and with or without cause.
Likewise, the Company can terminate the employment of any employee at any time,
with or without notice, and with or without cause, subject to applicable law.

No supervisor or manager has any authority to enter into an employment
agreement, written or verbal, or to make any agreement or representations
contrary to the preceding paragraph, unless it is authorized by the Chairman of
The Hartford Financial Services Group, Inc. and such agreement is in writing.
Further no document, communication or publication of The Hartford Financial
Services Group, Inc., the Company, or any affiliate of either of the foregoing
should be understood as, or construed as, making such an agreement or extending
such a representation.

6